         Case 3:18-cv-01612-SB          Document 25       Filed 09/21/20     Page 1 of 2




Scott A. Sell, OSB# 144297
Thomas, Coon, Newton & Frost
820 SW Second Ave, Suite 200
Portland, Oregon 97204
Phone: 503-228-5222
Fax: 503-273-9175
Email: ssell@tcnf.legal
Of Attorneys for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON


JEFFREY W. MATHEWSON,                             Case No. 3:18-cv-01612-SB

                     Plaintiff,
                                                  ORDER GRANTING
              v.                                  UNOPPOSED MOTION FOR
                                                  ATTORNEY FEES UNDER 42
COMMISSIONER SOCIAL SECURITY                      U.S.C § 406(B)
ADMINISTRATION,

                       Defendant.

__________________________________



       It is hereby ORDERED that attorneys’ fees in the amount of $29,850.00 are

awarded to Plaintiff’s attorney pursuant to 42 U.S.C. § 406(b). The court finds that this is

a reasonable fee in light of the circumstances in this case. Plaintiff has been awarded

attorney fees in the amount of $2,754.80 under the Equal Access to Justice Act (EAJA),

28 U.S.C. § 2412.

       Any funds withheld by the Commissioner in anticipation of an order under Section

406(b), less the $2,754.80 already awarded under the EAJA and an administrative assessment

pursuant to 42 U.S.C. 406(d), may be paid to Scott A. Sell, Thomas, Coon, Newton & Frost, 820
         Case 3:18-cv-01612-SB       Document 25      Filed 09/21/20    Page 2 of 2




SW Second Ave., Suite 200, Portland OR 97204, consistent with this order.

       DATED this 21st day of September, 2020.



                                                  ______________________________
                                                  Hon. Stacie F. Beckerman
                                                  U.S. Magistrate Judge



Presented by:
Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
